Filed by National Penn Bancshares, Inc. pursuant to Rule 425 under the Securities Act of 1933, as amended and deemed filed pursuant to Rule 14a-12 under the Securities and Exchange Act of 1934, as amended Subject Company: KNBT Bancorp, Inc. Filer’s Commission File No.: 000-22537-01 Engineered for Successin a Challenging BankingEnvironment September 7, 2007 2 Safe Harbor Regarding Forward Looking Statements This release contains forward-looking information about National Penn Bancshares, Inc., KNBT Bancorp, Inc. and thecombined operations of National Penn Bancshares, Inc. and KNBT Bancorp, Inc. after the completion of thetransactions described in the release that are intended to be covered by the safe harbor for forward-looking statementsprovided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that arenot historical facts. These statements can be identified by the use of forward-looking terminology such as "believe,""expect," "may," "will," "should,'' "project," "plan,'' "seek," "intend,'' or "anticipate'' or the negative thereof or comparableterminology, and include discussions of strategy, financial projections and estimates and their underlyingassumptions, statements regarding plans, objectives, expectations or consequences of the transactions, andstatements about the future performance, operations, products and services of the companies and their subsidiaries.National Penn Bancshares and KNBT Bancorp caution readers not to place undue reliance on these statements. National Penn Bancshares’ and KNBT Bancorp’s businesses and operations, as well as their combined business andoperations following the completion of the transactions described in this release, are and will be subject to a variety ofrisks, uncertainties and other factors. Consequently, their actual results and experience may materially differ fromthose contained in any forward-looking statements. Such risks, uncertainties and other factors that could cause actualresults and experience to differ from those projected include, but are not limited to, the following: ineffectiveness oftheir business strategy due to changes in current or future market conditions; the effects of competition, and ofchanges in laws and regulations on competition, including industry consolidation and development of competingfinancial products and services; interest rate movements; inability to achieve merger-related synergies; difficulties inintegrating distinct business operations, including information technology difficulties; disruption from the transactionmaking it more difficult to maintain relationships with customers and employees, and challenges in establishing andmaintaining operations in new markets; volatilities in the securities markets; and deteriorating economic conditions.The foregoing review of important factors should be read in conjunction with the other cautionary statements that areincluded in each of National Penn Bancshares’ and KNBT Bancorp’s Annual Report on Form 10-K for the fiscal yearended December 31, 2006. See “Additional Information About This Transaction” below. Neither National PennBancshares nor KNBT Bancorp makes any commitment to revise or update any forward-looking statements in order toreflect events or circumstances occurring or existing after the date any forward-looking statement is made. 3 Additional Information About This Transaction National Penn Bancshares intends to file a registration statement on Form S-4 in connection with thetransaction, and National Penn Bancshares and KNBT Bancorp intend to mail a joint proxystatement/prospectus to their respective shareholders in connection with the transaction. Shareholders and investors are urged to read the joint proxy statement/prospectus when itbecomes available, because it will contain important information about National PennBancshares, KNBT Bancorp and the transaction. You may obtain a free copy of the proxystatement/prospectus (when it is available) as well as other filings containing information aboutNational Penn Bancshares, at the SEC's web site at www.sec.gov. A free copy of the proxystatement/prospectus, and the filings with the SEC that will be incorporated by reference in the proxystatement/prospectus, may also be obtained from National Penn Bancshares or KNBT Bancorp, bydirecting the request to either of the following persons: Ms. Sandra L. Spayd Mr. Eugene Sobol Corporate Secretary Senior Executive Vice President and Chief Financial Officer National Penn Bancshares, Inc. KNBT Bancorp, Inc. Philadelphia and Reading Avenues 90 Highland Avenue Boyertown, PA 19512 Bethlehem, PA 18017 (610) 369-6202 (610) 807-5888 National Penn Bancshares, KNBT Bancorp and their respective executive officers and directors maybe deemed to be participants in the solicitation of proxies from the shareholders of National PennBancshares and KNBT Bancorp in favor of the transaction. Information regarding the interests of theexecutive officers and directors of National Penn Bancshares and KNBT Bancorp in the transaction willbe included in the joint proxy statement/prospectus. 4 Transaction Highlights ● Accretive to EPS and tangible book value in 2008 ● Prized market position in Pennsylvania ● Management depth and experience ● Low risk integration; value creation via well defined cost savings 5 Overview of KNBT Bancorp, Inc. Headquarters: Bethlehem, PA. History: Organized in 1925. Keystone Savings Bank effected a mutual-to-stock conversion in October 2003 coincident with its merger with First Colonial Group Assets: $2.9 billion as of June 30, 2007 Deposits: $2.0 billion as of June 30, 2007 Low cost deposit base relative to NPBC Market Area: 56 community offices serving Lehigh, Northampton, Carbon, Luzerne, Schuylkill and Monroe counties. Business Lines: Retail banking, commercial banking, wealth management and insurance. Employees: 825 6 Transaction Summary Name: National Penn Bancshares, Inc. The KNBT name will be retained in the markets currently served by KNBT Exchange Ratio: 1.00:1, adjusted to 1.03:1 post stock dividend Relative Ownership: 65% NPBC, 35% KNBT Board of Directors: 15 directors – 10 from NPBC and 5 from KNBT Corporate Headquarters: Boyertown, PA Executive Management: Executive management positions determined. Dividend: Quarterly dividend of $0.1675 per share Due Diligence: Mutual due diligence is completed 7 Transaction Summary (con’t) Cost Savings: Approximately $26.2 million over a two-year period Revenue Synergies: Potential revenue synergies have been identified but have not been included in our financial assumptions Restructuring Charge: Approximately $19.8 million, after taxes Termination Fee: $20.0 million Required approvals: Regulatory; NPBC and KNBT shareholders Anticipated Closing: Late first quarter 2008 8 Source: SNL Financial. Results shown pro-forma for the impact of NPBC’s previouslyannounced acquisition of Christiana Bank & Trust Co. National Penn KNBT A Stronger Presence in Pennsylvania 2006Rank Institution 2006# ofBranches 2006PA Deposits($ billions) 7 M&T Bank Corporation 228 7.485 8 Commerce Bancorp, Inc. 78 7.083 9 National Penn (pro-forma with KNBT) 140 5.701 10 Fulton Financial Corporation 136 5.317 11 Susquehanna (pro-forma for CMTY) 163 5.227 12 Bank of America Corporation 115 4.732 14 First Commonwealth Financial 103 4.024 15 National Penn Bancshares, Inc. 83 3.776 16 Harleysville National (pro-forma for East Penn) 54 2.846 20 Sterling Financial Corporation 55 2.142 21 KNBT Bancorp, Inc. 57 1.925 22 Beneficial Savings Bank, MHC 38 1.666 9 A Stronger Presence in PennsylvaniaStatewide Deposit Ranking SOURCE: SNL Financial. Rank Company Total Assets ($in billions) 1 PNC Financial Services Group (pro-forma for SLFI) 128.931 2 Sovereign Bancorp Inc. 82.737 3 Fulton Financial Corp. 15.078 4 Susquehanna Bancshares (pro-forma for CMTY) 12.064 5 National Penn Bancshares (pro-forma with KNBT) 8.510 6 Northwest Bancorp Inc. 6.898 7 F.N.B. Corp. 6.061 8 First Commonwealth Financial 5.735 9 National Penn Bancshares 5.621 10 Harleysville National Corp. (pro-forma fro EPEN) 3.747 11 S&T Bancorp Inc. 3.382 12 KNBT Bancorp Inc. 2.889 13 Beneficial Savings Bank, MHC 2.580 10 A Stronger Presence in PennsylvaniaLargest PA Based Banking Companies 11 SOURCE: SNL Financial based upon FDIC data as of June 30, 2006. Data adjusted for anypending acquisitions. County Rank # CommunityOffices Deposits % Deposit ($ in millions) Share Northampton 1 23 990.9 22.3% Berks 2 20 1,204.7 17.6% Lehigh 2 21 578.5 10.5% Chester 3 19 764.4 8.8% Centre 3 5 279.8 14.8% Bucks 9 10 423.6 3.5% Lancaster 10 4 237.8 2.9% Montgomery 11 12 482.9 2.5% Leadership Position in Key Markets 12 Data presented as of June 30, 2007. A Well Balanced Franchise 13 Sound Credit QualitySimilar credit cultures with sound asset quality 14 Data as of June 30, 2007 and pro-forma for the acquisition of Christiana Bank & Trust Co. announced June 25, 2007 New Scale in Wealth Management • $6.7 billion in combined assets under managementand administration • $2.8 billion in total assets under management • 39 combined NASD registered brokers • Continued focus on high net worth individuals andsmall/mid-sized businesses • Extend the Christiana “Delaware Advantage”cross-sell game plan to the KNBT market • Regional delivery of Wealth Management services 15 ● Excellence in customer service ● Middle market, small business and retail banking ● Wealth management ● Focus on GROWTH and PROFITABILITY ● Leverage customer base through a larger branchnetwork and cross selling the entire franchise Unified Vision and Business Approach 16 Organizational Structure 17 Many members of the leadership team have prior experience with institutions such as Wachovia, Meridian, CoreStates and First Union Management Depth and Experience Executive management positions determined 18 Integration A Focused and Disciplined Process ● Goal of 100% customer retention while maintaining positive momentum in each of our customer markets. ● Dedicated integration team led by key senior executives - Jorge A. Leon, EVP M&A/Strategic Planning from National Penn and Carl F. Kovacs, EVP/CIO, from KNBT will serve as Co-Heads of the Merger Integration Team - Both executives will be primarily focused on integration over the next 12 – 18 months. - Cross functional Merger Integration Team with members from both KNBT and National Penn. - Work begins today! 19 Integration - Low Execution Risk ● Similar operating models; low business complexity ● Similar approaches to the market; compatible credit cultures ● Many executives share prior work experiences together ● Savings targeted at eliminating duplicate functions; minimizingcustomer impact ● Best of both companies and a commitment to excellence incustomer service ● Open communications with all employees ● Staged conversion of Christiana targeted for February 2008.Christiana’s small size and unique business mix will pose minimalconflicts or resource constraints. ● Since 1998, National Penn has successfully completed 7merger integrations and has enjoyed a 98+% customer retentionrate. 20 Potential for Revenue Synergies(Not assumed in financial model) • Middle market and small business banking • International • Manufacturing specialization • Insurance / benefits (Caruso Benefits Group) • Margin optimization through KNBT’s relatively low costdeposit base and NPBC’s access to relatively higher returncommercial loans. • The expanded wealth management and trust businesseswill enjoy additional scale will be able to introduce anexpanded product set to the customers of KNBT. • Stronger consumer banking platform and increased crossselling opportunities 21 Earnings in 2008 based upon median analyst estimates before the effect ofNational Penn’s 3% stock dividend. Accretive to EPS in 2008Pro-forma EPSImpact 22 Based upon management’s estimates as of closing. Accretive to Tangible Book Value in 2008 23 Value Creation Through Expense SavingsApproximately 12.1% of the combined expense base 24 Returns Well in Excess of National Penn’s Cost of Equity Attractive Internal Rate of Return 25 Engineered for Successin a Challenging Banking Environment ● Accretive to both EPS and tangible book value in2008 ● Prized market position in Pennsylvania ● Management depth and experience ● Low risk integration; value creation via well defined cost savings
